Citation Nr: 1402116	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Residuals of a left fourth finger fracture were not present in service and were not caused or aggravated by the service-connected right ankle condition.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A September 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.   The Veteran's service treatment records and VA medical records are in the file.   The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2009 medical examination to obtain an opinion as to whether her claimed residuals of a left hand fourth finger fracture was the result of her service connected right ankle disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran contends that she is entitled to service connection for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability.  For the reasons that follow, the Board concludes that service connection is not warranted.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The Veteran's service treatment records are silent as to any complaints regarding the left hand fourth finger.

In her September 2009 statement, the Veteran service connected right ankle gave out, and as a result she fell and injured the fourth finger on her left hand.

August 2009 VA treatment records reflect that the Veteran was seen and treated for an injury to the fourth finger of her left hand, incurred from a fall.  The records reflect a corner fracture base of the middle phalanx fourth finger.  The examiner noted a suggestion of early changes of osteoarthritis.

In December 2009, the Veteran underwent a VA examination where she reported that though the fracture in her finger had healed, there was soreness in cold weather, and stiffness in the joints.  She denied decreased strength or dexterity regarding her hands.  She denied flare-ups.  On examination, there was no swelling, edema, erythema or bony deformity of the left hand.  The Veteran was able to demonstrate a full fist and intact opposition.  She had a range of motion in all left hand joints equal to the corresponding joints of the right hand.  The Veteran did not complain of discomfort with range of motion, but did complain of exquisite discomfort with superficial feather-like palpitation of the left fourth digit, which the examiner found to be inconsistent with objective findings.  The examiner found the subjective complains and clinical responses were not adequately explained by the available objective evidence. X-rays did reveal a corner fracture of the base of the middle phalanx of the left fourth finger and early osteoarthritis.

After examination of the Veteran's right ankle, the examiner concluded that the status of the left hand fourth finger post-fracture was not caused by or related to the service connected right ankle disability.

The Board has reviewed all of the VA treatment records and the VA examination in the claims file.  There is no indication the Veteran has received treatment for residuals of a left hand fourth finger fracture, although recent x-rays have shown a corner fracture of the base of the middle phalanx of the left fourth finger and early osteoarthritis.  

The Board acknowledges that the Veteran is competent to report that she injured her left hand post service when her service-connected right ankle condition caused her to fall. As noted above, however, the VA examiner who conducted the December 2009 examination concluded that the left fourth finger fracture was not caused by or related to the right ankle disability. It was reported by the examiner that the right ankle displayed no instability or other significant functional impairment. The Board finds that the findings of the December 2009 VA examination are significantly more probative than t's unsupported assertions. Thus it cannot be reasonably be concluded that the fall which led to the left fourth finger abnormality can be attributed to a fall caused by the service-connected right ankle condition.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left hand fourth finger fracture. As such, that doctrine is not applicable in the instant appeal, and the claims must be denied. 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for residuals of a left hand fourth finger fracture is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


